DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Action is in response to applicant’s amendment filed on 10/14/2021.
2.	Claims 1, 3, 8-12, 16, 18 and 20 are amended.

Response to Arguments
3.	Applicant’s arguments, see Remarks pages 9-14, filed 10/14/2021, with respect to the objection of claim 11 and the 35 USC 102 rejection of the claims have been fully considered and are persuasive.  Therefore the objection of claim 11 and 35 USC 102 rejection of claims 1-20 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons For Allowance

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and argument filed on 10/14/2021 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Systems and methods for a credential storage manager for protecting credential security during delegated account use. A first user that controls the account may delegate usage of the account to a second user through a credential manager of a transaction process that manages sensitive authentication information and delegates account usage. The credential manager may automatically fill authentication information for use of the account by the second user. A device fingerprint of a device of the second user may be used to provide risk prevention and access the account. The credential manager may prevent revealing of the credentials and navigation to sensitive data or processes with the account. Two-factor authentication may be performed by receiving a code in a message received by a device of the first user, scraping the code from the message, and entering the code to a device of the second user. (Ju et al. ‘749)
Secure architectures and methods for improving the security of mobile devices are disclosed. Also disclosed are apparatuses and methods to detect and mitigate fraud in device-assisted services implementations. (Raleigh et al. ‘839
Devices, systems, and non-transitory computer-readable storage media for updating wireless device credentials, the wireless device comprising: a user interface, memory configured to store one or more credentials for enabling the wireless device to obtain one or more services over a wireless access network, and one or more processors configured to execute one or more machine-executable instructions that, when executed by the one or more processors, cause the one or more processors to obtain an indication of a user request to replace a particular credential with a target credential, detect a network-provisioning state change, determine that the particular credential does not match the target credential, initiate a programming session with a network element over a wireless access network, obtain an updated credential from the network element, and assist in storing the updated credential in memory. (Raleigh et al. ‘965)
Systems and methods for generating a set of certification requirements based on a defined role and certification level for a requesting entity are provided. A target set of certification requirements is organized according to a set of process areas that are applicable to one or more roles. Each process area is defined into a set of process area subgroups, which is further defined according to base practice objectives. Each base practice objective includes an identification of certification requirements. Each of the certification requirements may be applicable to a requesting entity based on the specified level of certification. In another aspect, an entity may request certification based on an evaluation of certification information submitted by the entity against a set of previously determined applicable certification requirements. The certification authority can utilize a variety of thresholds to determine whether certification is appropriate or what level of certification is appropriate. (Kube et al. ‘437)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443